Case 3:19-cv-00330-DPM Document 73 Filed 10/30/20 Page 1 of 8

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
NORTHERN DIVISION

JAMIE THOMAS and ARGUSTER WILLIAMS,
Both Individually and on Behalf of All Others

Similarly Situated PLAINTIFFS

Vv. No. 3:19-cv-330-DPM

VISKASE COMPANIES, INC. DEFENDANT
ORDER

In this wage case, the Court conditionally certified two collective
actions of current and former hourly and salaried employees at
Viskase’s food packaging plant in Osceola. The hourly employees
(represented by Thomas) allege that Viskase’s rounding system
resulted in unpaid overtime. Fifty-seven people have opted in. The
salaried shift supervisors (represented by Williams) allege they were
misclassified as exempt executives. One person has opted in. Viskase
seeks summary judgment on Williams’s individual overtime claims
and to decertify both collectives. Thomas and Williams don’t oppose
decertification of the salaried collective.

1. Summary Judgment. Viskase argues there is no genuine
dispute that Williams satisfies all four elements of the FLSA’s executive
exemption, 29 U.S.C. § 213(a)(1) & 29 C.F.R. § 541.100(a)(1)-(4). The

parties agree that Williams satisfies the first three elements. The
Case 3:19-cv-00330-DPM Document 73 Filed 10/30/20 Page 2 of 8

contested issue is the fourth element: whether Williams’s “suggestions
and recommendations as to the hiring, firing, advancement, promotion
or any other change of status of other employees [at Viskase] [were]
given particular weight.” 29 C.F.R. § 541.100(a)(4).

There’s a regulation on point.

To determine whether an employee’s suggestions and
recommendations are given “particular weight,” factors to
be considered include, but are not limited to, whether it is
part of the employee’s job duties to make such suggestions
and recommendations; the frequency with which such
suggestions and recommendations are made or requested;
and the frequency with which the employee’s suggestions
and recommendations are relied upon. Generally, an
executive’s suggestions and recommendations must pertain
to employees whom the executive customarily and regularly
directs. It does not include an occasional suggestion with
regard to the change in status of a co-worker. An
employee’s suggestions and recommendations may still be
deemed to have “particular weight” even if a higher level
manager’s recommendation has more importance and even
if the employee does not have authority to make the ultimate
decision as to the employee’s change in status.

29 C.E.R. § 541.105. The leading circuit precedent is Garrison v. ConAgra
Foods Packaged Foods, LLC, 833 F.3d 881 (8th Cir. 2016) and Madden v.
Lumber One Home Center, Inc., 745 F.3d 899 (8th Cir. 2014).

Based on the undisputed facts, and viewing the evidence in the
light most favorable to Williams, Oglesby v. Lesan, 929 F.3d 526, 532 (8th
Cir. 2019), Viskase has not demonstrated that Williams satisfies the

_2-
Case 3:19-cv-00330-DPM Document 73 Filed 10/30/20 Page 3 of 8

fourth element of the executive exemption as a matter of law. During
Williams’s last few years at Viskase, she was the shift supervisor for the
CEDA—the chemical, extrusion, drying area—at the Osceola plant.
According to her job description, she had “Essential
Responsibilities/Duties.” Doc. 65-2 at 2. Among them was to
“Participate with the Assistant CEDA Manager in interviewing and
hiring new CEDA employees.” Ibid. Williams participated in
interviews approximately once a month, but only when she needed to
fill in for upper management. Williams testified on deposition that,
after those interviews, she made a hire/no-hire recommendation to the
manager; sometimes her recommendation was followed, sometimes
not. In response to a plant-wide call for suggested hires, Williams
recommended her niece and nephew, and they were hired. Both
started in different departments, though Williams’s nephew eventually
transferred to her department.

It’s clear that Williams was involved in personnel decisions. And
at least two people— Williams’s niece and nephew — were hired based
partly on her recommendations. But there’s nothing in the record
showing that Viskase management gave her input particular weight.
Madden, 745 F.3d at 908; see also Johnson v. Derhaag Motor Sports, Inc.,
2014 WL 5817004, at *16 (D. Minn. 10 Nov. 2014). What's missing is
proof from the company’s side that Williams’s recommendations really

mattered. There is, for example, no evidence that a thumbs down from

_3-
Case 3:19-cv-00330-DPM Document 73 Filed 10/30/20 Page 4 of 8

Williams meant no offer. Compare Madden, 745 F.3d at 906. While the
hiring of some folks she endorsed is consistent with Viskase giving her
view particular weight, the record asa whole is too mixed for the Court
to conclude that the executive exemption applies as a matter of law.
Viskase has not carried its burden of proof, Fife v. Harmon, 171 F.3d
1173, 1174 (8th Cir. 1999), though this exemption issue can be revisited
at trial.

2. Decertification. Williams and Thomas agree with
decertification of the salaried collective and request that opt-in Garnett
be added as a named plaintiff. Viskase is silent about this request. The
Court decertifies the salaried collective for lack of interest. And Garnett
will be joined as a party.

The hourly collective may continue only if the employees are
similarly situated. And that depends on the facts surrounding the
employees’ claims, Viskase’s available defenses, and whether a group
trial would be fair and manageable. Douglas v. First Student, Inc., 888 F.
Supp. 2d 929, 933 (E.D. Ark. 2012). The Court now has more
information than it did at the conditional certification stage. The
foundational facts of these employees’ claims are Viskase’s two
rounding rules. They applied to all hourly employees. They’re
undisputed.

Under the first rule, Viskase automatically subtracts up to twelve

minutes of time for any employee who clocks in early. For example, if

4
Case 3:19-cv-00330-DPM Document 73 Filed 10/30/20 Page 5 of 8

employee Jane Doe clocks in at 6:50 a.m., Viskase rounds her time up
ten minutes and records the start time as 7:00 a.m. Viskase then adds
the same time back at the end of the shift. Doe would get ten minutes
from the time she stops working to clock out—and she would be paid
for this non-working time. According to Viskase, this rounding rule
“allows employees to avoid late start times and attendance violations
for tardiness.” Doc. 12-1 at ¢ 4. Viskase maintains that hourly
employees are not expected to “actually begin working until the start
of the shift time.” Ibid. And the supervisor may override the first
rounding rule for any employee who works beyond their scheduled
shift.

Under the second rounding rule, Viskase rounds time clock
entries in six-minute increments for any employee who clocks in less
than twelve minutes after their scheduled start time. The company
does the same thing for any employee who clocks out more than twelve
minutes after their scheduled end time. Doc. 12-1 at 5. For example,
if Doe clocks in at 7:02 a.m., Viskase rounds the time back and records
the start time as 7:00 a.m. But if Doe clocks in at 7:04 a.m., Viskase
rounds the up and records the start time as 7:06 a.m.

The Court is unpersuaded that this rounding case has
disintegrated into one involving many differing kinds of claims—a
wilderness of instances. Thomas has disavowed any group claim other

than one based on the two rounding rules. Doc. 68 at 3. While the

_5-
Case 3:19-cv-00330-DPM Document 73 Filed 10/30/20 Page 6 of 8

employees who were deposed testified about various wage-related
problems, any claim based on those problems is beyond this case. As
Viskase’s helpful chart of the group members’ responses to
Interrogatory No. 1 makes clear, at least fourteen employees have
indicated that the rounding rules have cost them pay. Doc. 67-11. The
company’s time clock records, for all the employees, are the core of the
group’s case. For example, opt-in Mary Alexander's records, Doc. 68-1,
show the rounding rules in action, and support the group claim.

Viskase is correct, however, that Thomas herself focused on other
time disputes in her interrogatory response and at her deposition. As
best the Court can tell, Thomas doesn’t press a rounding claim. The
collective probably needs a new group representative. Therefore, the
hourly employees must either move to substitute or establish that
Thomas remains adequate.

Viskase also urges decertification because there’s no uniform
evidence about work actually performed during the rounded time.
Whether, in general, the employees worked during rounded time can
be established with representative proof. How much time each
employee worked goes to damages, not liability. Individual damage
calculations are permissible if they don’t overwhelm questions
common to the collective. Bouaphakeo v. Tyson Foods, Inc., 765 F.3d 791,
798 (8th Cir. 2014), aff'd and remanded, 136 S. Ct. 1036 (2016); see also
Comcast Corp. v. Behrend, 569 U.S. 27,34 (2013). That’s the situation here.

_6~
Case 3:19-cv-00330-DPM Document 73 Filed 10/30/20 Page 7 of 8

The group can make its case with the timesheets and representative
evidence from employees such as Eric Greene, an opt-in. He explained
the layout of this big plant and approximately how long it takes to get
from the time clock to each area. If possible, the group should offer
testimony from employees who worked in all the various areas. A
drawing or diagram of the plant would also help the Court.

The available defenses don’t necessitate individual trials either.
Viskase’s arguments against liability include:

e The hourly employees’ activities between clocking in and
starting work aren't compensable under the Portal to Portal

Act, 29 U.S.C. 254(a) & 29 CER. § 790.7;

e The hourly employees’ unpaid time may be disregarded as
de minimis under 29 C.F.R. § 785.47; and

e  Viskase’s rounding and time clock practices are permissible
under 29 C.F.R. § 785.48.

These defenses are generic. If they do require some individualized
testimony, Viskase can offer it. And the Court can consider any
argument for judgment as a matter of law based on these defenses after
the parties present their evidence at trial.

Last, trying these rounding claims together makes sense.
Thorough discovery is complete. The undisputed policies and the
timesheets are the core. Given the similarities among the hourly

employees’ experiences with rounding, efficiency weighs in favor of
Case 3:19-cv-00330-DPM Document 73 Filed 10/30/20 Page 8 of 8

final certification. The law requires similarity, not identity, in material

circumstances. Douglas, 888 F. Supp. 2d at 933.

+

Motion for summary judgment, Doc. 63, denied. Motion to
decertify, Doc. 66, partly granted and partly denied. The salaried
collective is decertified. The Court directs the Clerk to add Sean
Garnett as a named plaintiff. The hourly collective is certified without
conditions. Motion to substitute a new representative, or explanation
about why Thomas remains a solid one, due by 12 November 2020. An
Amended Final Scheduling Order will issue.

So Ordered.

1-4 A f f
LIA A / off /
AIO VYVAA Yo |
A] v V Ge FY” WAL A J

D.P. Marshall Jr.
United States District Judge

 

A vi }. 7A F
UCTt Rw AU A

pL AUAY

3

 
